Fisk, J.
This is an appeal from an order made by tbe district -court of Ransom county on August 6, 1913, amending a judgment •entered in that court on June 7th of that year. It is appellant’s contention that such order was erroneous because tbe court bad no authority in law to order sucb amendment, and, further, that tbe same was made without a proper showing of cause.
Tbe judgment as originally entered recites tbe fact that a certain contract was entered into between tbe parties on June 21, 1905, whereby tbe plaintiff agreed to sell to tbe defendant, and tbe defendant agreed to purchase from tbe plaintiff, certain real property therein described, upon certain conditions and pursuant to certain stipulations therein recited. Sucb judgment also recites tbe fact that defendant breached sucb contract in numerous particulars, and that be is in default in making tbe payments required of him thereunder. It determines and adjudges tbe amount of sucb default to be tbe sum of $5,141.15 on May 13, 1913, and directs that sucb amount, with interest from sucb date, be paid at tbe office of plaintiff’s attorneys at Lisbon, within ninety days from and after said 13th day of May, 1913, and upon default on defendant’s part in making sucb payments within the time aforesaid, tbe contract will be canceled and annulled.
On August 6,1913, defendant’s counsel moved tbe court on due notice for an order amending tbe judgment aforesaid so as to permit defendant to make sucb payments to tbe clerk of tbe district court of sucb county for plaintiff’s benefit, and that upon tbe payment thereof judgment be entered, vesting in tbe defendant sucb title to said real property as plaintiff possessed at tbe date of sucb contract. In support of sucb motion an affidavit was produced by defendant’s counsel, stating in substance and effect that defendant bad informed plaintiff’s attorneys that be was ready and willing to comply with tbe terms of said judgment by making tbe payments therein required, and bad requested plaintiff’s attorneys to procure from plaintiff a quitclaim deed to said premises, to be delivered, pursuant to tbe terms of sucb judgment, upon tbe payments being made as aforesaid, and that plaintiff’s attorneys bad failed to secure sucb quitclaim deed. On sucb showing tbe order complained of was made.
We are entirely clear that tbe district court bad legal authority to make such order, and tbe same must be affirmed. Whether tbe show*139ing on snob motion was technically sufficient to warrant tbe making of tbe order it is not material to consider, for it is, we think, clear that tbe court, on its own motion and without any showing whatever, had the right to thus amend the judgment. Such amendment in no manner affects the merits of the case. The amendment relates merely to a matter wholly within the discretion of the trial court. It does not in the least affect the merits as adjudicated by the judgment. The case falls squarely within the rule settled and announced by this court in Tyler v. Shea, 4 N. D. 377. The portion of the opinion relating to this point will be found on pages 387 to 389 inclusive. That decision is controlling of the case at bar.
Affirmed.